Case 4:06-cr-00042-RBS-JEB Document 265 Filed 01/30/19 Page 1 of 2 PageID# 593
                                                                            FILED

                                                                           JAN 0 0 2019
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA             i;LtHK, U.S. DISTRICT COURT
                               Newport News Division                        NORFOLK. VA




 UNITED STATES OF AMERICA,

 V.                                             CRIMINAL NO. 4:06cr42

 DAMIAN J. KNOWLIN,

                     Defendant.


                                         ORDER


      The Defendant's supervision began on August 28, 2017.                               A

 petition alleging violations of supervised release was filed on

 October   3,      2018.       Addenda    to    the    petition     were     filed      on

 October 16,       2018,    and   October      22,   2018.    The    court       held     a

 hearing     on    these     alleged     violations     on   January       30,      2019.

 Appearing        with     counsel,    the     Defendant     stipulated        to     the

 violations contained in the petition and the addenda.

       Upon the Defendant's stipulation and for the reasons stated

 from the bench, the court FINDS that the Defendant has violated

 the terms of supervised release as set forth in the petition

 filed on October 3, 2018, and the addenda filed on October 16,

 2018, and October 22, 2018.             Accordingly, on joint motion of the

 Assistant United States Attorney and counsel for the Defendant,

 the court WITHHOLDS disposition of the violations pending any

 further violations on supervised release.
Case 4:06-cr-00042-RBS-JEB Document 265 Filed 01/30/19 Page 2 of 2 PageID# 594




       The   Defendant     shall     comply   with     the    standard          conditions

 supervised release that have been adopted by this court.                          All of

 the special conditions of supervised release previously imposed

 in the court's judgment entered on December 6, 2006, and filed

 on   December    7,    2006,   shall   remain    in      full force        and effect,

 along     with   the    Waiver    of   Hearing      to    Modify       Conditions      of

 Supervised Release entered and filed on April 27, 2018.

         The Clerk is DIRECTED to forward a copy of this Order to

 defense     counsel,     the     Assistant   United       States       Attorney,      the

 United States Marshal, and the United States Probation Officer.
                                                             M
         IT IS SO ORDERED.                       Rebecca Beach Smith
                                                 United States District Judge

                                        Rebecca Beach Smith
                                        United States District Judge



 January           2019
